Citation Nr: 0524354	
Decision Date: 09/06/05    Archive Date: 09/13/05

DOCKET NO.  94-21 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an initial rating in excess of 60 percent for 
rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran had active service from January 1974 to May 1975, 
from May 1976 to May 1980, and from October 1980 to April 
1990, with additional service with the Army National Guard of 
Wisconsin.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which granted the veteran's claim of 
entitlement to service connection for rheumatoid arthritis 
and assigned a 40 percent evaluation.  The veteran appealed 
the assignment of the 40 percent rating, and the case has 
been referred to the Board for review.  In a June 1997 rating 
decision, the disability evaluation was increased to 60 
percent effective from December 1992.

FINDINGS OF FACT

1.  The veteran is currently shown to have rheumatoid 
arthritis manifested by active joint involvement and severely 
incapacitating exacerbations at least four times a year.

2.  The veteran's rheumatoid arthritis is not shown to be 
productive of constitutional manifestations associated with 
active joint involvement which are totally incapacitating, 
and has not caused marked interference with employment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 60 percent for 
rheumatoid arthritis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.40-
4.46, 4.71a, Diagnostic Code 5002 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


The veteran was afforded an orthopedic examination by the VA 
in January 1993.  At that time, the veteran reported a 
history of joint pain in both shoulders, wrists, hips, 
ankles, and knees.  He also reported decreased strength in 
his hands as well as numbness in his MCPs 
(metacarpophalangeal joints).  It also was noted that he had 
recently developed swelling and a crepitus sensation in his 
ankles bilaterally.  

Examination revealed no evidence of swelling, deformity, 
lateral instability or subluxation of the joints.  Full range 
of motion was present in the cervical spine, the thoracic 
spine, the ankles, and the toes and fingers.  The wrists 
showed flexion and extension of 60 degrees, while the hips 
showed flexion of 35 degrees, extension of 10 degrees, 
external rotation of 7 degrees, and abduction of 5 degrees.  
The knees demonstrated flexion from 0 to 100 degrees.  Both 
shoulders demonstrated normal flexion, extension, and 
internal and external rotation, and abduction of 140 degrees.  
There was no evidence of any synovitis, synovial effusion, 
trigger points or tender points other than the distributions 
mentioned above.  X-rays of the hands and ankles were without 
any erosions.  X-rays of the hips revealed no erosions, with 
well preserved joint spaces without any sacroiliac joint 
disease present.  X-rays of the ankles disclosed normal joint 
spaces with no arthritis or other abnormality present.  The 
diagnosis was symmetric polyarticular seronegative arthritis.  
The examiner commented that the most likely diagnosis would 
be seronegative rheumatoid arthritis, although the examiner 
noted that this could proceed to evolve into other entities 
such as Reiter's syndrome.  

In June 1993, the RO granted service connection for 
rheumatoid arthritis based upon the above examination report 
as well as service medical records which disclosed that the 
veteran suffered from arthritis while on active duty.  The RO 
assigned a 40 percent evaluation, effective from December 
1992.  

In his Notice of Disagreement dated in March 1994, the 
veteran argued that his disability due to rheumatoid 
arthritis was more severely disabling than reflected in the 
40 percent rating.  He indicated that the pain and swelling 
had gotten progressively worse in the past several years, and 
that these symptoms impaired his ability to work effectively.  
He stated, for instance, that he was only able to maintain 
part-time employment due to his rheumatoid arthritis.  

Similarly, in a statement attached to his VA Form 9 (Appeal 
to Board of Veterans' Appeals) dated in May 1994, the veteran 
admitted that he did not believe that his rheumatoid 
arthritis rendered him totally incapacitated.  He did state, 
however, that there were periods in which he was unable to 
get out of bed due to the pain in his arms and legs.  He also 
commented that there were times when pain and stiffness in 
his hands prevented him from being able to tie his shoes, 
button his shirts, or start his car.  These exacerbations 
occurred approximately once a month.  Based on this 
information, the veteran felt that his rheumatoid arthritis 
should be rated between 60 and 80 percent disabling. 

In connection with this appeal, the veteran was afforded an 
additional examination by the VA in June 1994.  At that time, 
the veteran reported that hydroxychloroquine and ibuprofen 
provided no significant relief from pain.  Overall, however, 
he did report improvement in several small joints in his 
hands, such as his knuckles.  There was still persistent pain 
in his PIP (proximal interphalangeal) joints as well as his 
wrists, while the only asymptomatic areas involved his back 
and elbows.  He indicated that he experienced significant 
morning stiffness which usually would last from three to four 
hours.  It was noted that he experienced some trouble 
performing his daily activities, and that he needed to 
perform various exercises and maneuvers in order to loosen up 
before work. 

On examination, there was no evidence of any nodules or 
contractures of the elbows.  The wrists demonstrated 
dorsiflexion of approximately 80 degrees and palmar flexion 
of approximately 60 degrees.  There was evidence of 
tenderness on palpation of his proximal interphalangeal 
joints at the third joint on the left, as well as at the 
fifth and second joints on the right.  There was no evidence 
of synovial cysts, redness or warmth.  Both knees revealed 
full range of motion (from 0 to 110 degrees), with no 
evidence of effusion or local tenderness.  The impression was 
active seronegative rheumatoid arthritis variant, currently 
treated with hydroxychloroquine for about two months. 

Outpatient treatment reports from Dean Medical Clinic reflect 
that the veteran was seen by a rheumatologist from March 1993 
to August 1996.  When seen from 1993 through 1994, the 
veteran reported pain in his joints, including feet, ankles, 
knees, hips, neck, shoulders, wrists, and hands.  Examination 
showed periods of significant decreased grip strength in both 
hands as well as pain and numbness.  When seen in June 1994, 
the veteran reported that he worked at American Office 
Products where he owned part of the company.  This job 
involved repairing computers and VCRs, which required the use 
of tools such as screwdrivers, wrenches, a soldering iron and 
wire cutters.  He reported that he had difficulty holding and 
using some of these tools.  He also reported difficulty with 
shaving, brushing his teeth, and tying his shoes.  
Examination revealed that bilateral upper extremity range of 
motion was within functional limits, except for limitation in 
range of motion of the wrists.  There also was limitation of 
motion of all digits, with minimal swelling noted.  The 
treatment plan included issuing the veteran samples of 
cylindrical foam to use on his toothbrush and other smaller 
tools and utensils.

In March 1995, the assessment noted that the veteran had 
seronegative rheumatoid arthritis which had improved since 
having been started on Plaquenil.  It also was noted that his 
symptoms continued to be fairly mild.  In August 1995, it was 
noted that the veteran had discontinued Plaquenil because of 
adverse side effects.  The veteran also discontinued 
Ibuprofen for some unknown reason.  As a result, the veteran 
reported increased joint arthralgias, especially in his 
hands, wrists and knees.  Examination revealed full range of 
motion of the shoulders and elbows, with a slightly decreased 
range of motion of the wrists and decreased grip strength.  
No significant synovitis was appreciated, with some mild 
synovial prominence in the wrists as well as MCPs.  The 
assessment noted increased joint arthralgias which were felt 
to be more of an inflammatory arthritis.  Improvement was 
noted with Plaquenile, but side effects made it difficult to 
continue.  Therefore, the veteran was started on Azulfidine. 

When seen in October 1995, it was noted that the veteran was 
improving with Azulfidine.  In March 1996, the veteran 
reported that his pain seemed to be getting worse, and was 
starting earlier in the day.  However, the stiffness and 
swelling seemed to be improving with Azulfidine.  Examination 
revealed no significant limitation in range of motion of the 
joints.  The assessment was ongoing arthralgias and 
seronegative rheumatoid arthritis.  During follow-up 
evaluation in June 1996, the veteran reported increased pain 
in his shoulders since his last examination.  Examination 
revealed decreased range of motion of the shoulders, as 
abduction was 75 degrees bilaterally, with internal and 
external rotation slightly decreased as well.  Range of 
motion of the wrists, elbows, hips, and knees were full.  
There was mild synovitis in the wrists and MCPs as well as 
tenderness in the MTPs (metatarsal phalangeal); however, the 
examiner was unable to appreciate clear-cut synovitis.  The 
assessment was seronegative rheumatoid arthritis, continuing 
to have difficulty.   

In August 1996, the veteran was issued orthotics for 
bilateral foot pain, and indicated that he was fairly stable 
overall.  He complained of some mild stiffness in the morning 
which resolved fairly quickly upon arising.  Examination 
revealed a slightly decreased range of motion of the 
shoulders, with the right slightly more than the left.  Range 
of motion of the hips, knees, elbows and wrists was full.  
Mild tenderness was noted over the wrists as well as over the 
MCPs, with mild synovial prominence in the wrists.  There was 
decreased grip strength bilaterally.  The assessment was 
seronegative inflammatory arthritis, clinically stable.

Based on the foregoing, by a June 1997 rating decision, the 
RO granted an increased evaluation to 60 percent for the 
veteran's rheumatoid arthritis.  Inasmuch as the grant of the 
60 percent evaluation is not the maximum benefit under the 
rating schedule, the claim for an increased evaluation for 
rheumatoid arthritis remains in controversy and is still a 
viable issue for appellate consideration by the Board.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

When examined by the VA in September 1996, the veteran 
reported that he felt well for the most part, but complained 
of mild swelling in his joints which occurred several times a 
week.  He also complained of occasional morning stiffness for 
approximately three to four hours in virtually all his 
joints.  He denied knowledge of any extra-articular 
manifestations of rheumatoid arthritis.  Examination revealed 
full range of motion of the cervical spine, with some mild 
discomfort with rotation of the neck to the left.  The 
veteran's shoulders, elbows, wrists, finger joints, hips, 
knees, and ankles all demonstrated full range of motion.  
None of his joints were swollen.  There were no joint 
deformities, no joint tenderness, and both feet appeared 
normal.  An MTP squeeze was negative bilaterally.  The lumbar 
spine had normal forward flexion.  X-rays of the hands, 
wrists, and knees were negative for any erosions, and there 
was normal bone mineralization.  The examiner also commented 
that X-rays of the veteran's pelvis and sacroiliac taken in 
January 1993 revealed no evidence of any sacroiliitis.  

Although the examiner did not review the veteran's claims 
file, he opined that the veteran could have an inflammatory 
arthritis based upon the history provided by the veteran.  
During examination, however, there was no evidence of joint 
swelling.  Furthermore, X-rays were normal and laboratory 
evaluation was negative for acute inflammation.  Therefore, 
the examiner concluded that the veteran, by history, probably 
had an inflammatory arthritis such as seronegative rheumatoid 
arthritis, which appeared either well controlled or in 
clinical remission.  There was no evidence of deformity or 
disability at that time, and the veteran was determined to be 
a functional class I.

The veteran submitted additional treatment reports from Dean 
Medical Clinic dated from September 1996 through May 1997.  
When seen in November 1996, the veteran reported that his 
orthotics had been working surprisingly well.  While he 
related that his symptoms were fairly stable overall, he 
continued to have difficulty with his hands.  He indicated 
that he was contemplating leaving his current job because it 
did not facilitate access to any type of exercise therapy.  
On examination, there was a slightly decreased range of 
motion of the shoulders and wrists.  There also was moderate 
tenderness of the wrists, MCPs, PIPs, and mild synovitis in 
the wrists.  Mild to moderate tenderness was noted in the 
knees, ankles, and MTPs.  Range of motion of the elbows was 
full.  The assessment was seronegative rheumatoid arthritis 
and ongoing disease symptomatology.

In February 1997, the veteran stated that things were fairly 
stable with continued difficulty in his hands and wrists.  
The veteran related that he had quit his job at the computer 
store approximately three weeks prior and was currently doing 
accounting and business type work out of his home.  He also 
was running for a position as an alderman.  Examination 
disclosed that there was full passive range of motion of the 
shoulders and elbows bilaterally.  There was decreased range 
of motion of both wrists, with pain in the wrists and MCPs.  
No significant synovitis was present in the MCPs, but minimal 
synovitis was present in the wrists.  There were no 
deformities developing.  Range of motion of the hips and 
knees looked quite good, and there was no knee effusion.  The 
assessment was seronegative rheumatoid arthritis.  

Finally, when seen in May 1997 at Dean Medical Clinic, the 
veteran reported difficulty with his hands because of the 
colder weather.  He stated that he continued to work out of 
his home and found the flexibility of this arrangement to be 
working out well.  Examination revealed that passive range of 
motion of the shoulders and elbows was full, and that range 
of motion of the wrists was full.  He had difficulty 
extending his fingers and tended to keep them flexes.  There 
was mild synovial prominence and tenderness over the MCPs and 
PIPs.  Full range of motion of the knees and hips was 
present, with no effusion of either knee.  The assessment 
noted that the veteran had seronegative rheumatoid arthritis, 
and that he did not have good strength in his hands.  The 
examiner recommended that the veteran see an occupational 
therapist to try and improve range of motion in his hands. 

In correspondence dated in July 1997, the veteran indicated 
that he had recently left his job with American Office 
Products because his rheumatoid arthritis precluded him from 
being able to do his job effectively.  According to the 
veteran, he quit before being subjected to an embarrassing 
termination.  The veteran stated that his biggest problem 
involved his hands and feet.  In particular, prolonged use of 
both hands and feet caused extreme pain and swelling which 
the veteran described intolerable.  He stated that he had 
recently purchased various tools which had helped in his 
work, but none had provided the flexibility needed to 
complete an honest days work.  The veteran indicated that he 
had recently started working for a different company which 
allowed him to work at home temporarily.  This arrangement 
helped with his bilateral foot problems.  However, as this 
position involved inputting data, reviewing financial 
documents, and writing long ledger reports, pain in the hand 
joints continued to be a problem.  He stated that he was 
required to work twelve to fourteen hours a day just to get 
the job done.  Finally, he related that this position did not 
hold a long-term future for him, as he eventually would be 
required to work in an office setting and maintain normal 
work hours.

The veteran was examined again by the VA in September 1997, 
at which time he stated that he felt well for the most part, 
but still complained of some mild swelling in his joints 
approximately two to three times a week.  Morning stiffness 
lasted approximately three to four hours, especially in his 
hands and feet.  He also reported decreased grip strength 
during the past year, and noted increased symptoms under 
humid and cold weather conditions.  

The veteran denied any eye inflammation, mouth sores or upset 
stomach.  He reported that he occasionally got fevers which 
were about 99 to 100 degrees, two or three times per week.  
He denied night sweats, chills, cough, cold, or shortness of 
breath.  He denied having chest pain or palpations.  On 
examination, the veteran's vital signs were reported to be 
stable.  In general, the examiner indicated that the veteran 
looked healthy and was in no acute distress.  The cervical 
spine was nontender, demonstrated full range of motion, and 
had only mild discomfort with rotation of the neck to the 
left.  Both shoulders demonstrated slightly decreased range 
of motion, as there was active abduction from 90 to 110 
degrees, and passive abduction of 110 degrees.  No swelling 
of either shoulder was present.  Both elbows had full range 
of motion, with no swelling or tenderness.  The wrists had 
slight swelling and a slightly decreased range of motion 
bilaterally.  The hands showed slight synovial thickening of 
the second and third MCPs.  Although he was able to form a 
complete grip, pain was noted with flexion.  There were no 
swan-neck deformities and no soft tissue tenderness.  He was 
able to oppose his thumb to his fingers.  Nailbeds were okay, 
with no pitting and no infarcts.  The hips demonstrated full 
range of motion, with slight tenderness on abduction and 
lateral rotation.  The feet were tender over the dorsum 
bilaterally, with no subluxation palpable.  The MTP squeeze 
was negative bilaterally.  X-rays of the hands, wrists, and 
ankles showed no soft tissue swelling, no erosion, and no 
specific evidence of inflammatory arthritis.  

Based on these findings, the diagnosis was rheumatoid 
arthritis.  After reviewing the veteran's claims file, the 
examiner concluded that there was some clinical evidence of 
inflammatory arthritis, although there was no evidence of any 
acute synovitis at that time.  In addition, X-rays were 
normal with no changes since the X-rays taken in 1996.  
However, the clinical examination did reveal some progression 
of disease in his hands.  In this respect, there was synovial 
thickening and pain on making a fist, as well as tenderness 
over his feet which limited him from prolonged walking and 
climbing stairs, thus interfering with his ability to work.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

Disability arising from active rheumatoid arthritis is rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5002.  Under this 
regulatory provision, a 60 percent rating is appropriate 
where the disease is not totally incapacitating, but is 
characterized by weight loss and anemia productive of severe 
impairment of health or severely incapacitating exacerbations 
occurring four or more times a year or a lesser number over 
prolonged periods.  A 100 percent rating is assigned only in 
cases with constitutional manifestations associated with 
active joint involvement, which are totally incapacitating.  
Id.  As noted above, the veteran's rheumatoid arthritis is 
currently rated at the 60 percent level.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of the currently assigned 60 percent for rheumatoid 
arthritis under Diagnostic Code 5002.  While the veteran's 
rheumatoid arthritis is characterized by active joint 
involvement, the evidence simply does not reflect that this 
condition has rendered the veteran totally incapacitated, as 
required for the next higher evaluation under Diagnostic Code 
5002.  In fact, the veteran himself has conceded that his 
rheumatoid arthritis has not rendered him incapacitated.  The 
currently assigned 60 percent evaluation contemplates less 
than the criteria for the 100 percent rating, but with weight 
loss and anemia productive of severe impairment of health or 
severely incapacitating exacerbations occurring 4 or more 
times a year or a lesser number over prolonged periods.  The 
demonstrated symptomatology as set forth above more closely 
approximates the criteria contemplated by the currently 
assigned 60 percent rating.  However, from the several 
statements submitted, it appears that the veteran is seeking 
an increased evaluation for this condition solely on the 
basis of an extraschedular evaluation due to marked 
interference with employment.  

The Board finds, as did the RO, that the evidence of record 
does not present such an "exceptional or unusual" 
disability picture as to render impractical the application 
of the regular rating schedule standards and to warrant 
assignment of an extraschedular evaluation pursuant to 38 
C.F.R. § 3.321(b)(1).  In this regard, the Board has 
carefully considered the veteran's assertion that he left his 
full-time job at American Office Products because of his 
rheumatoid arthritis, and that he currently works part-time 
out of his home.  

However, there is no objective evidence that the veteran's 
rheumatoid arthritis has caused marked interference with 
earning capacity or employment status beyond that 
interference contemplated by the assigned 60 evaluation.  For 
instance, the record does not indicate that the veteran was 
forced to leave his job at American Office Products; rather, 
the veteran stated that he left that job because he believed 
that he may have been terminated there.  Moreover, no medical 
evidence or opinion has been submitted which indicates that 
the veteran's rheumatoid arthritis prevents him from working 
full-time.  Although the recent VA examination report 
included the examiner's comment that the veteran's rheumatoid 
arthritis interfered with his ability to work, he did not 
state that the veteran's rheumatoid arthritis prevented the 
veteran from working full-time.  In fact, the examiner found 
that, although there was evidence of inflammatory arthritis, 
there was no evidence of any acute synovitis at that time.  
In addition, the September 1996 VA examination report noted 
that the veteran was determined to be a functional class I.  
The currently assigned 60 percent rating is essentially a 
recognition of a significant level of industrial impairment 
due to the service-connected disability.  However, in the 
absence of an unusual or exceptional disability picture, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Shipwash v. Brown 8 Vet. App. 218, 227 (1995).

Accordingly, an evaluation in excess of 60 percent for 
rheumatoid arthritis is not warranted.  In reaching this 
decision, the Board has considered the history of the 
veteran's rheumatoid arthritis, as well as the current 
clinical manifestations and the effect this disability may 
have on the earning capacity of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.41.  The nature of the original disability has 
been reviewed, as well as the functional impairment which can 
be attributed to pain and weakness.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  The Board, 
however, simply does not find that the veteran's pain and 
weakness has resulted in functional disability in excess of 
that contemplated in the 60 percent evaluation currently 
assigned for the veteran's rheumatoid arthritis. 

Finally, the Board also has considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990). 










ORDER





		
	
	Member, Board of Veterans' Appeals




 

